Citation Nr: 0425668	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include the issue of whether a substantive 
appeal was timely filed.  

2.  Entitlement to an initial compensable rating for 
residuals of a left inguinal herniorrhaphy, including 
scarring, to include the issue of whether a substantive 
appeal was timely filed.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
November 1965.  He also had subsequent service with the Army 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 RO rating decision, and was 
previously remanded by the Board in April 2004.


FINDINGS OF FACT

1.  By an October 2001 rating decision, the RO granted 
service connection for residuals of a left inguinal 
herniorrhaphy, including scarring (assigning an initial 
noncompensable rating), and denied service connection for a 
low back disability.  The veteran was notified of this rating 
decision and of his appellate rights by a letter dated on 
October 16, 2001.

2.  On December 31, 2001, the veteran submitted a notice of 
disagreement with the RO's decision.

3.  On August 1, 2002, the RO issued a statement of the case 
addressing both the claims (for service connection for a low 
back disability and for an initial compensable rating for 
residuals of a left inguinal herniorrhaphy, including 
scarring).

4.  As of October 16, 2002, neither the veteran nor anyone on 
his behalf filed a substantive appeal addressing the claims 
for service connection for a low back disability and for an 
initial compensable rating for residuals of left inguinal 
herniorrhaphy, including scarring, nor was there a request 
for an extension of time to submit a substantive appeal 
received by then. 



CONCLUSIONS OF LAW

1.  A timely substantive appeal concerning the claim for 
service connection for a low back disability was not filed, 
and the Board does not have jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 19.30, 20.200, 20.202, 20.300, 20.302, 20.305 (2003).

2.  A timely substantive appeal concerning the claim for an 
initial compensable rating for residuals of a left inguinal 
herniorrhaphy, including scarring, was not filed, and the 
Board does not have jurisdiction to consider this issue.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.30, 
20.200, 20.202, 20.300, 20.302, 20.305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of substantive appeal

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished by the RO.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The notice 
of disagreement and the substantive appeal must be filed with 
the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information. 38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).

In this case, by an October 2001 rating decision, the RO 
granted service connection for residuals of a left inguinal 
herniorrhaphy, including scarring, and assigned an initial 
noncompensable rating.  By the same rating decision, the RO 
also denied service connection for a low back disability.  
The veteran was notified of this rating decision and of his 
appellate rights by a letter dated on October 16, 2001.  On 
December 31, 2001, he submitted a notice of disagreement with 
the RO's decision.  On August 1, 2002, the RO issued a 
statement of the case addressing both claims.  

Neither the veteran nor anyone on his behalf filed a 
substantive appeal addressing the claims for service 
connection for a low back disability and for an initial 
compensable rating for residuals of a left inguinal 
herniorrhaphy, including scarring, by October 16, 2002 (one 
year after having been notified of the October 2001 rating 
decision), nor was there a request for an extension of time 
to submit a substantive appeal received by then. 

On October 29, 2002, the veteran submitted a VA Form 9.  
However, this was obviously after the one-year time limit for 
which to file a substantive appeal to the October 2001 rating 
decision had expired.  

If a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  Under the provisions of 38 U.S.C.A. § 7108, if 
there is a failure to meet these requirements, "(a)n 
application for review on appeal shall not be entertained."  
In the case now before the Board, the veteran did not file a 
timely substantive appeal concerning the claims for service 
connection for a low back disability and for an initial 
compensable rating for residuals of a left inguinal 
herniorrhaphy, including scarring.  Therefore, the Board 
lacks jurisdiction regarding these claims and they are 
dismissed.

II.  Duties to Notify and Assist

The Board has determined that it lacks jurisdiction to 
consider the claims for service connection for a low back 
disability and for an initial compensable rating for 
residuals of a left inguinal herniorrhaphy, including 
scarring.  Lacking jurisdiction to decide the claims, logic 
would seem to dictate that it is beyond the Board's purview 
to determine whether the RO's notice and development actions 
were compliant with the various duties to notify and assist 
relating to these claims under the Veterans Claims Assistance 
Act of 2000 (VCAA).  However, the Board will address whether 
VA substantially complied with the VCAA in giving the veteran 
notice of applicable laws and regulations and sufficient 
information for him to present evidence and argument 
pertinent to the timeliness issue.

The veteran was first given notice about the requirements for 
filing a timely substantive appeal when the RO sent a VA Form 
4107 (entitled "Your Rights To Appeal Our Decision") with 
its October 2001 rating decision and letter.  In its August 
2002 statement of the case, the RO detailed the legal 
requirements with respect to filing timely appeals and 
referenced the provisions of 38 C.F.R. § 3.159 (the 
implementing regulation relating to VCAA).  Finally, in a 
March 2004 letter veteran, the Board further advised the 
veteran about the laws and regulations pertaining to the 
filing of timely appeals.  VA has unquestionably fulfilled 
the duty to notify in this case.  Moreover, there is no issue 
as to VA assistance in seeking further information or 
evidence (including records).  

In an October 2002 written statement, the veteran indicated 
that he wanted to testify at the RO before a Decision Review 
Officer.  However, this hearing was canceled at the veteran's 
request in February 2003.  Similarly, the veteran (in a May 
2004 written statement) withdrew a prior request for a Travel 
Board hearing.  
  
Accordingly, the Board finds that VA, in notifying the 
veteran of the applicable law regarding filing timely 
substantive appeals and of its reasons for addressing the 
issue, has substantially complied with relevant requirements 
of the VCAA.


ORDER

The veteran having failed to perfect an appeal through filing 
of a timely substantive appeal, the claim for service 
connection for a low back disability is dismissed.

The veteran having failed to perfect an appeal through filing 
of a timely substantive appeal, the claim for an initial 
compensable rating for residuals of a left inguinal 
herniorrhaphy, including scarring, is dismissed.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



